STEVENS J.:
¶ 1 This is an appeal from the judgment of sentence entered in the Court of Common Pleas of Bucks County against Appellant, James Hynes, for Driving Under the Influence. Appellant contends that the lower court erred in refusing to suppress evidence obtained after an allegedly improper traffic stop. We affirm.
¶ 2 In the early morning hours of April 27, 1997, Officer Joseph Longmire of the Doylestown Borough Police Department was driving a marked patrol vehicle in downtown traffic when he noticed a set of significantly crooked vehicle headlights approaching from about one hundred yards away. As the car in question drove by, Officer Longmire noticed substantial damage to the car’s front end and that the headlights were indeed askew. Based on his observations, the officer executed a traffic stop, surveyed the ear, and subjected the driver, Appellant, to a sobriety test. When Appellant failed the sobriety test, the officer arrested Appellant and charged him with Driving Under the Influence of Alcohol (DUI).1
¶ 3 The lower court conducted a preliminary hearing and bound Appellant over for trial on the charge of DUI. Before trial commenced, however, Appellant challenged the propriety of his stop and moved for the suppression of all evidence gathered subsequent to it. Specifically, Appellant argued that the damage to his car which Officer Longmire observed provided insufficient reason to support a traffic stop. The court denied Appellant’s suppression motion and, based on the notes of testimony of the preliminary hearing combined with the laboratory report indicating that Appellant possessed a 0.27% blood alcohol level, convicted Appellant for DUI. Appellant was sentenced to serve not less than thirty days or more than twenty-three months in the Bucks County Prison, the minimum sentence to be served on house arrest. This timely appeal followed.
¶ 4 The standard governing review of a suppression court’s denial of a motion to suppress is well established:
In an appeal from the denial of a motion to suppress our role is to determine whether the record supports the suppression court’s factual findings and the legitimacy of the inferences and legal conclusions drawn from those findings. In making this determination, we may consider only the evidence of the prosecution’s witnesses and so much of the [evidence for the] defense as, fairly read in the context of the record as a whole, remains uncontradicted. When the factual findings of the suppression court are supported by the evidence, we may *962reverse only if there is an error in the legal conclusions drawn from those factual findings.
Commonwealth v. Carlson, 705 A.2d 468, 469 (Pa.Super.1998) (citations-omitted). In light of such principles, we must examine the record and determine whether the trial court properly denied Appellants’ suppression motion.
¶ 5 A police officer may conduct a lawful traffic stop if he or she reasonably believes that a car is in violation of a Motor Vehicle Code equipment provision. Commonwealth v. Steinmetz, 440 Pa.Super. 591, 656 A.2d 527 (1995). In the present case, Officer Longmire testified that among the diverse damage plainly visible o.n Appellant’s car were headlights knocked askew, so that one lamp lay approximately six inches higher than the other. N.T. 2/5/98 at 15. Appellant concedes the accuracy of the officer’s testimony regarding the headlight’s positioning, but argues that this observation alone failed to provide a legitimate basis for the traffic stop since the motor vehicle laws of Pennsylvania require only that headlights be “functioning properly, affixed to the car and illuminating the roadway....” Appellant’s Brief at 13. We disagree.
¶ 6 75 Pa.C.S. § 4303 provides that “Every vehicle, except trailers, operated on a highway shall be equipped with a head lamp system in conformance with regulations of the department.” The Department of Transportation Vehicle Code further provides that “[ejvery required lamp or switch shall be in safe operating condition as described in 67 Pa.Code § 175.80 (relating to inspection procedure^ ]” and that “a headlamp shall be aimed to comply with inspection procedure of this subchap-ter.” 67 Pa.Code § 175.66(a), (c)(5). Inspection procedures as described in Section 175.80 list as grounds for rejection a lighting system where the headlamps are out of adjustment so that either the horizontal aim or vertical aim is more than four inches from center. 67 Pa.Code § 175.80(a)(9)(xü)(A)(I),(II).
¶ 7 Without dispute, the evidence in this case established that, among other damage, Appellant’s headlights were askew approximately six inches, a deviation first noticed by the officer from about a football field’s length away and confirmed when he slowly drove by Appellant at close range. N.T. 2/5/98 at 6, 11. Such facts, therefore, sufficed to give Officer Long-mire reasonable suspicion that Appellant’s car violated the Motor Vehicle Code’s directive that all vehicles must conform to the above-mentioned Department of Transportation’s regulations, which limit to four inches the distance a headlight may deviate from center.
¶ 8 Finally, we note that the within case is factually distinguishable from Commonwealth v. Edwards, 355 Pa.Super. 311, 513 A.2d 445 (1986), which Appellant cites as authority for the proposition that “fresh damage to a vehicle does not give an officer reasonable suspicion to make a traffic stop to ensure that the driver filed an accident report.” Appellant’s Brief at 12. In Edwards, the Commonwealth never argued that the vehicular damage alone, as witnessed by the officer, constituted a violation of the Motor Vehicle Code, but, instead, argued only that the damage reasonably allowed a stop based on the inference that the car was recently involved in a reportable accident. We disagreed, and held that fresh damage alone did not support a reasonable suspicion that the Motor Vehicle Code has been violated. Id. at 447, 448 n. 4. Herein, Officer Longmire alleged that his stop was based not on mere speculation that fresh damage to Appellant’s car may have resulted in a Motor Vehicle Code violation, but on his specific observation that Appellant’s car’s headlights appeared to violate a specific Motor Vehicle Code provision. We agree that such a condition reasonably allowed Officer Longmire to infer a violation of the Motor Vehicle Code and to, therefore, stop Appellant. Accordingly, we find no error in the suppression court’s ruling to admit *963evidence obtained as a result of Appellant’s traffic stop.
¶ 9 For the foregoing reasons, we find no error by the suppression court, as Appellant’s argument is devoid of merit. Accordingly, we affirm.
¶ 10 Affirmed.
¶ 11 CERCONE, President Judge Emeritus, files Dissenting Statement.

. 75 Pa.C.S. § 3731.